Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what is meant by “the entire edge”, does this simply refer to a single side or all sides surrounding the body portion.  For the purposes of this rejection entire edge will be interpreted as a single side of the body portion
Claim 12 recites the limitation "the entire edge" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gu et al. (US Pat. Pub. 2014/0199834).
Regarding claim 1, Gu teaches a semiconductor chip, comprising: 
a body portion including a front surface and a back surface [fig. 3, front surface 312, back surface 314]; 
penetrating electrodes penetrating the body portion [fig. 3, PSG labeled penetrating electrodes connecting 312 and 314]; and 
back connection electrodes disposed over the back surface of the body portion and connected to the penetrating electrodes [fig. 3,there are connections to each penetrating electrode on the back side 314 attaching them to P S or G respectively, these connection points can be interpreted as back connection electrodes], 
wherein the penetrating electrodes include a power penetrating electrode for transmitting a power voltage and a ground penetrating electrode for transmitting a ground voltage [fig. 3, P and G are power and ground labels for the penetrating electrodes], 

one power back connection electrode is connected with two or more power penetrating electrodes at the same time, and one ground back connection electrode is connected with two or more ground penetrating electrodes at the same time [fig. 3, the power and ground lines on the back side are connected to two or more penetrating electrodes each].
Regarding claim 2, Gu discloses the semiconductor chip according to claim 1,
Wherein the penetrating electrodes include a signal penetrating electrode for transmitting a signal [fig. 3, a signal (S) penetrating electrode is present], and
The back connection electrodes include a signal back connection electrode connected to the signal penetrating electrode [fig. 3, there is a signal line S on the back side 314 connected to the S penetrating electrode].
Regarding claim 3, Gu teaches the semiconductor chip according to claim 2, wherein one signal back connection electrode is connected with one signal penetrating electrode [fig. 3, the S line on the backside is connected to the penetrating S electrode].
Regarding claim 4, Gu discloses the semiconductor chip according to claim 2, wherein the body portion includes a central region and edge regions disposed at both sides of the central region [fig. 5, edge region containing 514 surrounds central region containing 512],

The power penetrating electrode and the power back connection electrode are disposed in the edge regions [fig. 5, 514 contains multiple penetrating electrodes including power, the connection electrode is present as demonstrated in fig. 3], and
The ground penetrating electrode and the ground back connection electrode are disposed in the edge regions so as not to overlap with the power penetrating electrode and the power back connection electrode [fig. 5, 514 contains multiple penetrating electrodes including ground, as shown in figs 3 and 4, the power and ground are separate and do not overlap, the connection electrode is present as demonstrated in fig. 3].
Regarding claim 5, Gu teaches the semiconductor chip according to claim 1, wherein the power penetrating electrode includes a plurality of power penetrating electrodes which are arranged in a line along a first direction to form a column of power penetrating electrodes, [fig. 3, at least three power electrodes are arranged in a line],
The power back connection electrode includes a line portion extending in the first direction to overlap the column of power penetrating electrodes [fig. 3, P on the back side 314 overlaps the power electrodes],
The ground penetrating electrode includes a plurality of penetrating electrodes which are arranged in a line along the first direction to form a column of ground 
The ground back connection electrode includes a line portion extending in the first direction to overlap with the column of ground penetrating electrodes [fig. 3, G on the back side 314 overlaps the ground electrodes].
Regarding claim 6, Gu discloses the semiconductor chip according to claim 5, wherein the power back connection electrode and the ground back connection electrode face each other in a second direction crossing the first direction [fig. 5, the power and ground back connections are arranged vertically on the substrate so they face each other in the second direction].
Regarding claim 7, Gu teaches the semiconductor chip according to claim 6, wherein the power back connection electrode includes a plurality of power back connection electrodes and the ground back connection electrode includes a plurality of ground back connection electrodes [fig. 5, the penetrating electrode groups 512 and 514 include multiple power and ground electrodes], and
The plurality of power back connection electrodes and the plurality of ground back connection electrodes are alternately arranged along a second direction [fig. 5, the grouping of electrodes can be interpreted as alternately arranged as they contain P S and G].
Regarding claim 15, Gu discloses the semiconductor chip according to claim 1, further comprising:
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu as applied to claims 1-7 and 15 above, and further in view of the following arguments.
Regarding claim 14, while Gu teaches a plurality of back connection electrodes [figs 3 and 5, a plurality of penetrating electrode groups all require connection electrodes] and that the penetrating electrodes are lined with oxide [paragraph [0032 and 0033]], they fail to teach a insulating layer fills the spaces between back connection electrodes.  However, it is notoriously well known in the art to utilize insulating layers such as ILD to separate electrodes and wiring layers from each other.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Gu by forming ILD layers between the plurality of back connection electrodes and P/S/G wiring.  The ordinary artisan would have been motivated to modify Gu in the manner set .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu as applied to claims 1-7 and 15 above, and further in view of Su et al. (US Pat. Pub. 2012/0139092).
Regarding claim 11, Gu fails to teach a dummy back connection electrode formed over the back surface of the body portion and disposed not to be connected to the penetrating electrodes.  However, Su teaches a semiconductor chips structure with penetrating electrodes and a dummy back connection electrode not connected to other penetrating electrodes [fig. 2, dummy connection electrodes 122 with dummy penetrating electrodes 121].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Su into the method of Gu by forming dummy back connection electrodes on the back surface of the body portion.  The ordinary artisan would have been motivated to modify Gu in the manner set forth above for at least the purpose of reducing signal noise and help stabilize temperature changes in the device [paragraph [0034]].
Regarding claim 12, Gu in view of Su teaches the semiconductor chip of claim 11, wherein the dummy back connection electrode is formed along the entire edge of the body portion [Su, fig. 4c, 331 is formed along an entire edge of the body region ].
Regarding claim 13, Gu in view of Su discloses the semiconductor chip according to claim 11, wherein the dummy back connection electrode has substantially .
Allowable Subject Matter
Claims 16-19 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.M.P/Examiner, Art Unit 2816   




/JAEHWAN OH/Primary Examiner, Art Unit 2816